                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 ALEXIE PORTZ, JILL KEDROWSKI,
                                                     Civil No. 16-1115 (JRT/LIB)
 ABIGAIL KANTOR, MARILIA ROQUE
 DIVERSI, FERNANDA QUINTINO
 DOS SANTOS, MARIA HAUER,                         AMENDED MEMORANDUM
 HALEY BOCK, KAITLYN BABICH,                       OPINION AND ORDER ON
 ANNA LINDELL, and KIERSTEN                     PLAINTIFFS’ MOTION FOR FEES
 ROHDE, individually and on behalf of all                AND COSTS
 those similarly situated,
                               Plaintiffs,

        v.

 ST. CLOUD STATE UNIVERSITY and
 MINNESOTA STATE COLLEGES AND
 UNIVERSITIES,
                      Defendants.


       Tyler P. Brimmer and Donald Chance Mark, Jr., and Adina R. Florea,
       FAFINSKI MARK & JOHNSON, P.A., 775 Prairie Center Drive, Suite
       400, Eden Prairie, MN 55344, for plaintiffs.

       Kevin Finnerty, Assistant Attorney General, MINNESOTA ATTORNEY
       GENERAL’S OFFICE, 445 Minnesota Street, Suite 1800, Saint Paul, MN
       55101, for defendants.

       Before the Court is Plaintiffs’ motion for attorney’s fees and costs. Because some

of the fees and costs sought by Plaintiffs are unreasonable or are not available under

42 U.S.C. § 1988, the Court will grant in part and deny in part Plaintiffs’ motion and award

Plaintiffs $1,171,442.90 in reasonable attorney’s fees and costs.
                                     BACKGROUND

       Plaintiffs are female student-athletes who attend or recently attended St. Cloud State

University (“SCSU”) and were members of SCSU’s varsity intercollegiate women’s tennis

or women’s Nordic skiing teams. (Findings of Fact, Conclusions of Law, and Order for

Judgment (“Trial Order”) at 3–4, Aug. 1, 2019, Docket No. 380.) Plaintiffs filed their

initial action on April 28, 2016, alleging violations of Title IX based on unequal athletic

participation opportunities and sex-based discrimination in violation of the Fourteenth

Amendment pursuant to 42 U.S.C. § 1983. (Compl., Docket No. 1.) In July 2016, the

Court granted a preliminary injunction providing specific protections for the SCSU

women’s tennis team; in August 2016 the Court extended protections to the women’s

Nordic skiing team as well. (Prelim. Inj. Order, July 25, 2016, Docket No. 38; Order Am.

Prelim. Inj., Aug. 23, 2016, Docket No. 43.)

       In August 2017, Plaintiffs amended their complaint to add claims under Title IX for

unequal allocation of athletic-related financial assistance and unequal allocation of athletic

treatment and benefits. (2d Am. Compl., Aug. 15, 2017, Docket No. 184.) In February

2018, the Court certified Plaintiffs’ putative class. (Order Granting Class Cert. & Granting

Partial Summ. J. at 50, Feb. 26, 2018, Docket No. 241.) At the same time, the Court also

dismissed Plaintiffs’ § 1983 claim. (Id.) In July 2018, the Court dismissed Plaintiffs’

unequal allocation of athletic-related financial assistance Title IX claim. (Order Granting

2d. Partial Summ. J., July 25, 2018, Docket No. 274.)

       After a seven-day bench trial, the Court found that SCSU did not comply with Title

IX in its allocation of athletic-participation opportunities and treatment and benefits, and


                                             -2-
had not since at least 2014. (Trial Order at 63.) The Court entered judgment for the

Plaintiffs and against the Defendants and noted that “[u]pon application to the Court,

reasonable attorneys’ fees and costs will be awarded to Plaintiffs’ counsel” on the “claims

on which Plaintiffs prevailed.” (Id. at 65; see also 2d. Am. Judgment, Aug. 5, 2019, Docket

No. 383.) 1

                                                 ANALYSIS

I.      LEGAL STANDARD

        The Court may, in its discretion, allow a prevailing plaintiff “a reasonable attorney’s

fee as part of the costs” in a successful Title IX case. 42 U.S.C. § 1988. Courts generally

begin by determining the “lodestar,” which is calculated by multiplying a reasonable hourly

billing rate by a reasonable number of hours worked. Hensley v. Eckerhart, 461 U.S. 424,

433 (1983). The Court must then exclude hours that were not “reasonably expended.” Id.

II.     ANALYSIS OF FEES

        In considering Plaintiffs’ fee requests, the Court will first review Plaintiffs’

requested rates. The rates appear to be reasonable given both the experience of counsel

and staff and the market. Furthermore, SCSU did not raise any challenge to the requested

rates. The Court then will address SCSU’s various objections to general and specific hours

billed and requested by Plaintiffs’ counsel.




1
  Defendants filed a notice of appeal to the Eighth Circuit on September 3, 2019. (Notice of Appeal, Sept. 3, 2019,
Docket No. 391.) The appeal does not affect the Court’s jurisdiction over the motion for attorney’s fees. See Harmon
v. U.S. Through Farmers Home Admin., 101 F.3d 574, 587 (8th Cir. 1996) (“[W]here the issue of attorney fees is not
before the court of appeals … the district court may consider it.”)


                                                        -3-
       A.     Failure to Settle and Failure to Streamline the Trial

       First, SCSU argues that Plaintiffs acted in bad faith to extend the litigation, and that

in fact they should have settled the case long ago. SCSU argues that Plaintiffs should be

paid through their successful hearing for a preliminary injunction on June 13, 2016, but no

more; SCSU seeks a reduction in fees of approximately 94%.

       SCSU argues that such a reduction is fair because when SCSU attended a mediation

in October 2016, Plaintiffs’ counsel was present, but Plaintiffs themselves were absent and

only available by telephone. The parties reported the facts of the mediation to the

Magistrate Judge, including that at the time of the writing, Plaintiffs had made a settlement

offer and SCSU had not made any counteroffer. (Correspondence, Docket Nos. 63–64,

66.) It does not appear that Plaintiffs acted unreasonably when they did not settle at this

mediation conference. However, it seems that Plaintiffs were not entirely upfront with

SCSU about whether the named Plaintiffs would be present at the mediation. SCSU had a

reasonable expectation that the named Plaintiffs would attend, especially given Plaintiffs’

counsel’s negotiations about the date, time, and location for the mediation. As a result, the

Court will reduce Plaintiffs’ fees associated with the 2016 mediation by 50%, or $4,986.79.

       SCSU also argues that because the parties failed to settle at two subsequent

settlement conferences, Plaintiffs’ fees should be docked. The Court has no reason to

believe that Plaintiffs did not engage in these settlement conferences in good faith. By the

time of the last settlement conference in September 2018, the parties remained far apart on

multiple issues. Going to trial, without more, does not indicate that Plaintiffs acted in bad




                                             -4-
faith, or with the intent merely to run up fees. The Court declines to reduce Plaintiffs’ fee

demand on these grounds.

       SCSU also argues that because Plaintiffs delayed in responding to SCSU’s

stipulation of uncontested facts and matters not in controversy, Plaintiff’s trial costs should

be reduced by 25%. Plaintiffs responded to SCSU’s proposed stipulation five weeks after

SCSU sent it, and approximately one week before the trial. While such a delay is hardly a

best practice, it is not clear why Plaintiffs’ delayed response would have added to Plaintiffs’

bills. Without knowing what Plaintiffs might or might not stipulate to, it is likely that the

SCSU was required to expend more work preparing for the uncertainty.                Plaintiffs,

however, had the information and would have been able to prepare for trial accordingly.

The Court will not reduce trial fees based on the delayed stipulation.

       B.      Inspections

       SCSU also argues that Plaintiffs conducted discovery outside the bounds of Fed. R.

Civ. P. 34, and that fees and costs associated with unauthorized site visits are not

recoverable. SCSU brought a motion in limine regarding certain discovery obtained during

the course of one of these site visits prior to the trial. There, SCSU sought to bar from trial

any evidence obtained during these visits. The Court denied the motion, finding that

“Plaintiffs were accompanied by persons with authorized access to the facilities toured,

including an SCSU faculty member and current student athlete.” (Order on Motions in

Limine at 5, Nov. 21, 2018, Docket No. 333.) The Court does not find reason to exclude

fees or costs relating to these visits.




                                             -5-
        C.     Contempt

        Because Plaintiffs’ Motion for Contempt has only recently been briefed and the

Court has not yet heard argument, the Court will defer judgment as to the costs and fees

associated with Plaintiffs’ motion for contempt. The Court estimates the total submitted

fees for the contempt motion at $17,731.95. If Plaintiffs are successful on their Motion for

Contempt, the Court may enter an additional award for some or all of this amount. If

Plaintiffs are unsuccessful in their Motion, the Court will decline to award fees.

        D.     Unnecessary Motions, Inefficient and Duplicative Work

        In the course of the litigation, Plaintiffs have submitted a number of costs that could

have or should have been avoided. The Court will not order fees for any of this unnecessary

work.

        First, Plaintiffs submitted bills for the attendance of multiple attorneys at

depositions, hearings, and conferences that could have been ably handled by one attorney.

The Court will decline to award fees for attorneys other than the lead attorney and finds

that the additional fees for unnecessary lawyers amount to $10,522.08.

        Second, Plaintiffs failed to comply with Local Rule 7.1 when considering their

motion in limine and failed to meet and confer with SCSU. Plaintiffs’ motion was

unopposed because SCSU had no intention to using the testimony in question. Plaintiffs

could have avoided this unnecessary work if they had met and conferred with SCSU as

required by the local rules. The Court estimates that the fees associated with this motion

total $2,548.20, and the Court will decline to award this amount.




                                              -6-
        E.     Fees on Fees

        Plaintiffs submitted billing related to fees as early as March 2019. Although this

work was billed by a paralegal, it was premature in light of the fact that the Court had not

yet issued its Order in this case and would not for several months. As a result, the Court

will disallow $1,254.00 in premature fee and cost preparations.

        F.     Consulting Attorney Fees

        Plaintiffs’ attorney’s fees bills include time for partners and associates at Fafinksi

Mark & Johnson (“FMJ”), and include time for (1) attorneys of record, (2) associates who

did not enter an appearance before the Court, and (3) paralegals. The bills also include

time for Sharon Van Dyck, formerly associated with FMJ, who now practices at Van Dyck

Law Firm. Finally, Plaintiffs also submitted bills for Kristin Galles, a Title IX specialist

who acted as advisory counsel during the litigation. Galles did not enter an appearance

before the Court, nor did she sign any papers. The Court does not know whether Galles is

admitted to practice in the District of Minnesota; she did not move to be admitted pro hac

vice.

        SCSU argues that because Galles did not appear before the Court, because she is

potentially not admitted to practice before the Court, and because SCSU was not well-

informed of her role in the case, the Court should consider Galles to be a retained non-

testifying expert, rather than counsel. The distinction is relevant in this case because, as

discussed below, although attorney’s fees are payable under 42 U.S.C. § 1988, expert fees

are not.




                                             -7-
       In determining whether and when an out-of-state advisory counsel or legal

consultant may recover fees, the Court finds that a test set out in Gsell v. Rubin & Yates,

LLC provides a useful framework for the analysis. 41 F. Supp. 3d 443, 450 (E.D. Pa. 2014).

After reviewing federal caselaw, the court determined that federal courts were likely to

award fees to this category of legal advisor when that individual:

       (1)    refrained from direct client contact;
       (2)    refrained from contact with opposing counsel;
       (3)    did not sign or draft substantial portions of pleadings, especially the
              complaint;
       (4)    restricted his participation in the case to reviewing motions, drafting
              internal memos, and advising lead counsel, such that his work was
              supervised by, and ultimately “filtered” through the lead attorney; and
       (5)    recorded only a modest number of hours on a case, relative to lead
              counsel and other admitted attorneys working on a case.

Id. (citations omitted). Galles meets four of these criteria. Galles did not contact opposing

counsel; indeed, SCSU writes that Plaintiffs’ counsel mentioned her name was only once

during the course of the litigation. Galles did not sign the pleadings, and the submitted

bills indicate that she did not draft substantial portions of the pleadings. A review of

Galles’s bills demonstrates that she generally restricted her participation to an advisory

role, reviewing documents and providing feedback, edits, and advice. Finally, Galles billed

141 hours during the multi-year litigation (less time not submitted to the Court related to

dismissed claims). This is a very small number of hours compared with Plaintiffs’ primary

counsel. In comparison, the lead partner, Donald Chance Mark Jr., billed 662.9 hours;

Sharon Van Dyck 611.0 hours, and associate Andrew T. James billed 1664.7 hours.

       Galles varies from the rubric in the first category, however. Plaintiffs contacted

Galles directly, and Galles introduced Plaintiffs to FMJ. Galles maintained contact with


                                             -8-
Plaintiffs throughout the litigation. In this category, Galles acted much more like retained

counsel than like an expert. SCSU argues that Plaintiffs have not produced Galles’s

retainer agreement, but Galles’s bills alone indicate that there was an attorney-client

relationship with the Plaintiffs. Taken as a whole, there is no reason to classify Galles as

an expert. She instead operated either as counsel or as a legal consultant, and thus her fees

are potentially payable under 42 U.S.C. § 1988.

       The question remains, however, whether Galles’s hours would be compensable if

Galles was acting purely as lead counsel but was not admitted to practice before the Court.

The Court has previously denied fees to an attorney practicing in the District without proper

authorization. See, e.g., Christianson v. Markquart, No. 16-1034 (JRT/KMM), 2018 WL

3474058, at *5 (D. Minn. July 19, 2018). However, Galles’s role is distinguishable from

the attorney in Christianson. There, the Court denied fees to a student-attorney who

appeared before the court (1) without having filed a student-practice certification form and

(2) without the presence of his supervising attorney and later, after graduating, (3) without

filing a notice of appearance (4) despite having been previously warned of this issue. Id.

Here, while Galles did maintain contact with Plaintiffs, she did not practice before the

Court. She did not draft or sign papers, did not enter an appearance, did not argue motions,

and, as far as the Court can discern from the bills, did not step foot in Minnesota. As a

result, given the Gsell rubric, the Court finds that Galles was not lead counsel, and was

instead acting as advisory counsel. The Court concludes that Galles’s fees are compensable

and should be included in Plaintiffs’ total.




                                               -9-
       In total, after subtracting the disallowed fees, deferring the fees related to the

contempt motion, and adding in Galles’s fees, the Court will award Plaintiffs fees in the

amount of $1,154,778.98.

III.   ANALYSIS OF COSTS

       An award of fees under 42 U.S.C. § 1988 also entitles Plaintiffs to the reasonable

out-of-pocket expenses normally charged to clients by attorneys. Pinkham v. Camex, Inc.,

84 F.3d 292, 294–95 (8th Cir. 1996).

       A.     Expert Fees

       Plaintiffs included in their Motion a request for $78,111.39 in payment for their

expert witness. Section 1988 provides for expert fees in certain cases; however, it is, by

its text, limited to an “action or proceeding to enforce a provision of section 1981 or

1981a . . . .” 42 U.S.C. § 1988(c). The Eighth Circuit has previously confirmed that the

provision for expert fees in § 1988(c) does not extend to civil-rights cases outside of §§

1981 or 1981a. See Jenkins ex rel. Jenkins v. Missouri, 158 F.3d 980, 983 (8th Cir. 1998)

(noting that Congress amended § 1988 “to authorize the award of expert fees” in cases

brought under only §§ 1981 and 1981(a)). As a result, the Court may not award expert fees

as costs or otherwise in a Title IX case. Plaintiffs cost award will be decreased by

$78,111.39.

       B.     Other Excessive or Improper Costs

       Plaintiffs also included costs for their legal research. These costs are broken out by

date and amount, but do not include information as to the type of research, or to which

claim the research applied. Because Plaintiffs brought a number of claims that were


                                            -10-
dismissed prior to trial, the Court will reduce the legal research claims by 50% in order to

account for research on claims that were ultimately unsuccessful. Plaintiffs’ cost award

will be decreased by $5,617.75.

       Similarly, Plaintiffs may not recover costs associated with their travel to Fergus

Falls for their summary judgment motion, because Plaintiffs did not prevail. Plaintiffs’

cost award will be decreased by $179.30.

       Finally, while Plaintiffs’ counsel appeared for the October 2016 mediation,

Plaintiffs themselves did not, and for the reasons discussed above, costs associated with

the mediation will be reduced by 50%. Plaintiffs’ cost award will be decreased by $450.00.

       As a result, the Court awards Plaintiffs $16,663.92 in reasonable costs. Combined

with the attorney’s fee award, the Court grants Plaintiffs fees and costs in the amount of

$1,171,442.90.


                                         ORDER

       Based on the foregoing, and all files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiffs’ Motion for Attorney Fees [Docket No. 384] is

GRANTED in part and DENIED in part. Plaintiffs are awarded attorney’s fees in the

amount of $1,154,778.98, and non-taxable costs in the amount of $16,663.92.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

 DATED: January 21, 2020
 at Minneapolis, Minnesota.                              ____                     ____
                                                            JOHN R. TUNHEIM
                                                                Chief Judge
                                                         United States District Court



                                           -11-
